Per cur.

The second ground has already received a determination at the sitting here, between William Ralston and James Cummins, (14th March 1799.) There an exemplification of a record in ejectment in Maryland, wherein the plaintiff recovered, not certified according to the directions of the act of congress, was received in evidence, on argument. To make a recordbonclusive evidence, and to give it “ such faith and credit in every other court of the United States, as it has by law or usage in the courts of the state, from whence such record is taken,” it must be authenticated according to the act of the Union ; but no negative words being inserted therein, the usual certificates may be received as prima facie evidence of the record, and may be shown to the jury.
L The defendant failing in his proof, that the note was given in *533consideration for the lands thus incumbered, the plaintiffs obtained a verdict for 618 dollars and 50 cents.
Messrs. Ingersoll and Brinton, pro quer.
Messrs. E. Tilghman, McKean and Franklin, pro def.